Case 1:21-cv-00083-KD-M Document 21 Filed 03/31/21 Page 1 of 2                             PageID #: 97


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

----------------------------------------------------------------------X
REDBRICK VENTURES LTD.,
and PRIMESHIPPING INTERNATIONAL

        Plaintiff,
                                                                      Civil Action No.
                                                                      1:21-cv-00083-KD-M
-vs-
                                                                      IN ADMIRALTY
CAC MARITIME LTD.

         Defendant
----------------------------------------------------------------------X
                         PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that the above-entitled action is hereby voluntarily dismissed

without prejudice by Plaintiffs as to Defendant, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Defendant has not appeared, answered, or filed a motion for summary judgment

in this action. No costs are to be assessed to any party.

Dated: March 31, 2021                                s/Charles J. Potts
                                                     CHARLES J. POTTS (POTTC0053)
                                                     Attorney for Plaintiff’s Redbrick Ventures Ltd. and
                                                     Primeshipping International
                                                     OF COUNSEL:
                                                     BRISKMAN & BINION, P.C.
                                                     Post Office Box 43
                                                     Mobile, Alabama 36601
                                                     T: (251) 433-7600
                                                     F: (251) 433-4485
                                                     cpotts@briskman-binion.com


                                      CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing notice on all parties and counsel of record
as listed below by electronic notice of the Court’s CM/ECF online filing system in which same
was e-file don this the 31st day of March, 2021.

J. Stephen Simms, Esquire
SIMMS SHOWERS LLP
201 International Circle
Baltimore, MD 21030
                                                       -1-
Case 1:21-cv-00083-KD-M Document 21 Filed 03/31/21 Page 2 of 2   PageID #: 98


T: (443) 290-8704
jssimms@simmsshowers.com
Attorney for Stiegler Shipping

CAC Maritime, LTD
C/o Timothy Jay Houseal
Young, Conaway, Stargett & Taylor LLP
1000 North King Street
Wilmington, DE 19801
Defendant

                                        s/Charles J. Potts
                                        Of Counsel




                                         -2-
